HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENT Hines Global REIT, Inc. (“Hines Global”) and, together with Hines Global REIT Properties, LP (the “Operating Partnership”), (the “Company”) made the following acquisitions since inception: Property Name Date of Acquisition Net Purchase Price 17600 Gillette June 9, 2010 $20.4 million Brindleyplace Project July 7, 2010 $282.5 million Hock Plaza September 8, 2010 $97.9 million Southpark October 19, 2010 $31.2 million FiftySouth Sixth November 4, 2010 $185.0 million Stonecutter Court March 11, 2011 $146.8 million FM Logistic April 27, 2011 $70.8 million Gogolevsky 11 August 25, 2011 $96.1 million 250 Royall Street September 9, 2011 $57.0 million Campus at Marlborough October 28, 2011 $103.0 million Fisher Plaza December 15, 2011 $160.0 million 9320 Excelsior Boulevard December 27, 2011 $69.5 million Poland Logistics Portfolio March 29, 2012 $130.8 million 144 Montague April 16, 2012 $91.3 million On March 29, 2012, a subsidiary of the Company acquired the Poland Logistics Portfolio, a portfolio of four logistics facilities in Poland: ProLogis Park Warsaw I, located in Warsaw, Poland; ProLogis Park Warsaw III, located in Warsaw, Poland; ProLogis Park Bedzin I, located in Upper Silesia, Poland; and ProLogis Park Wroclaw II, located in Wroclaw, Poland.The Poland Logistics Portfolio consists of 1,763,074 square feet of net rentable area.The net contract purchase price for the entire Poland Logistics Portfolio was €98.2 million (approximately $130.8 million based on a rate of $1.33 per Euro as of the transaction date), exclusive of transaction costs and working capital reserves.Hines Global funded the acquisition using proceeds from its current public offering and a bridge loan agreement. On April 16, 2012, a subsidiary of the Company acquired 144 Montague, an office building located in Brisbane, Australia.The net contract purchase price was $88.1 million Australian dollars (“AUD”) (approximately $91.3 million using a rate of $1.04 per AUD as of the transaction date).Hines Global funded the acquisition using proceeds fromits current public offering and debt financing. The unaudited pro forma consolidated balance sheet as of December 31, 2011 is not presented as the acquisitions of Stonecutter Court, FM Logistic, Gogolevsky 11, 250 Royall Street, Campus at Marlborough, Fisher Plaza and 9320 Excelsior Boulevard occurred prior toDecember 31, 2011 and therefore no adjustments to the balance sheet were necessary. The unaudited pro forma consolidated statement of operations assumes that all acquisitions prior to December 31, 2011 described above occurred on January1, 2011.However, there are no pro forma adjustments for the Poland Logistics Portfolio or 144 Montague included in the unaudited pro forma consolidated financial statements since the financial statements are not currently required to be filed for these recent acquisitions. In management’s opinion, all adjustments necessary to reflect the effects of these acquisitions have been made. The unaudited pro forma consolidated statement of operations is not necessarily indicative of what actual results of operations would have been had the Company made these acquisitions on the first day of the period presented, nor does it purport to represent the results of operations for future periods. 1 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For theYear Ended December 31, 2011 (In thousands, except per share amounts) Year Ended December 31, 2011 Adjustments Pro Forma Revenues: Rental revenue $ $ (a) $ Other revenue Total revenues Expenses: Property operating expenses (a) Real property taxes (a) Property management fees (a) Depreciation and amortization (a) Acquisition related expenses (b) Asset management and acquisition fees (c) General and administrative expenses — Total expenses Income (loss) before other income (expenses) and provision for income taxes Other income (expenses): Loss on interest rate swap contracts — Other gains Interest expense (d) Interest income 81 Income (loss) before provision for income taxes Provision for income taxes (a) Net income (loss) Net(income) lossattributable to noncontrolling interests — Net income (loss) attributable to common stockholders $ $ $ Basic and diluted loss per common share: $ $ Weighted average number common shares outstanding (e) See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statement. 2 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the YearEnded December 31, 2011 (a) To record the pro forma effect of the Company’s acquisitions of Stonecutter Court, FM Logistic, Gogolevsky 11, 250 Royall, the Campus at Marlborough, Fisher Plaza and 9320 Excelsior Boulevard based on their historical results ofoperationsassuming that the acquisitions had occurred on January1, 2011. (b) To eliminate the effect of non-recurring acquisition expenses recordedin relationto the Company’s acquisitions of Stonecutter Court, FM Logistic, Gogolevsky 11, 250 Royall, the Campus at Marlborough, Fisher Plaza and 9320 Excelsior Boulevard. (c) To record the pro forma effect of the Company's 1.5% asset management fee assuming that the acquisitions of Stonecutter Court, FM Logistic, Gogolevsky 11, 250 Royall, the Campus at Marlborough, Fisher Plaza and 9320 Excelsior Boulevard had occurred on January1, 2011.In addition, this adjustment includesamounts totaling $14.2 million required to eliminate the effect of non-recurring acquisition fees included in the Company’s statement of operations for theyear endedDecember 31, 2011 related tothese acquisitions. (d) To record the pro forma effect of the Company’s interest expense assuming that the Company had permanent financing in place as of January1, 2011 related to its acquisitions of Stonecutter Court, Gogolevsky 11 andthe Campus at Marlborough.See Note 4 – Debt Financing in our Annual Report on Form 10-K for the year ended December 31, 2011 for further details related to debt financing for these properties. (e) To record the pro forma effect of the proceeds required from the issuance of shares of the Company’s common stock to complete the acquisitions described in (a), less amounts received from the financing activities described in (d)above.This adjustment assumes thatthe Company sold shares at a price of $10 per share less commissions, dealer manager fees and issuer costs. Pro FormaYearEnded December 31, 2011 Cash needed to acquire 17600 Gillette $ Cash needed to acquire the Brindleyplace Project Cash needed to acquire Hock Plaza Cash needed to acquire Southpark Cash needed to acquire Fifty South Sixth Cash needed to acquire Stonecutter Court Cash needed to acquire FM Logistic Cash needed to acquire Gogolevsky 11 Cash needed to acquire 250 Royall Cash needed to acquire the Campus at Marlborough Cash needed to acquire Fisher Plaza Cash needed to acquire 9320 Excelsior Boulevard Net cash received from each share of common stock issued $ Common stock needed to purchase the properties listed above Less: Historical weighted average common shares outstanding ) 3 Notes to Unaudited Pro Forma Consolidated Statement of Operations For the Year Ended December 31, 2011 (1)Investment Properties Acquired After January 1, 2011 On March 11, 2011, the Company acquired all of the share capital of Sofinafor the sole purpose of acquiring Stonecutter Court, a core office building with two adjacent, ancillary buildings located in London, United Kingdom. Stonecutter Courtwas constructed in1995 and consists of 152,829 square feet of rentable area that is 100% leased to three tenants. OnApril 27, 2011, a subsidiary of the Companyacquired Dolorous Limited and Ifmall Finance Ltd. for the sole purpose of acquiring FM Logistic Industrial Park. FM Logistic Industrial Park was constructed from 1998 - 2004 and consists of 748,578 square feet of rentable area that is 100% leased to one tenant. OnAugust 25, 2011, a subsidiary of the Companyacquired Maxrange and Fibersoft Limited for the sole purpose of acquiring Gogolevsky 11, a nine-story office building located in Moscow, Russia.Gogolevsky 11 was constructed in 1996 and consists of 85,740 square feet of rentable area that is 100% leased to six tenants. On September 9, 2011, a subsidiary of the Company acquired 250 Royall Street, an office building located in Canton, Massachusetts.250 Royall Street was constructed in 2002 and consists of 185,171 square feet of rentable area that is 100% leased to one tenant. On October 28, 2011, a subsidiary of the Company acquired the Campus of Marlborough, a complex of three interconnected office buildings and one amenity building along with an undeveloped parcel of land located in Marlborough, Massachusetts. The Campus at Marlborough was constructed in 1999 and consists of 532,246 square feet of rentable area that is 100% leased to six tenants. On December 15, 2011, a subsidiary of the Company acquired Fisher Plaza, a two-building office complex located in Seattle, Washington that was constructed from 2000 – 2003 and consists of 293,727 square feet of rentable area and is 96% leased to 39 tenants. On December 27, 2011, a subsidiary of the Company acquired 9320 Excelsior Boulevard, an office building located in Minneapolis, Minnesota that was constructed in 2010 and consists of 254,915 square feet of rentable area.In connection with this acquisition, the Company entered into a lease with Cargill, Inc. (the seller) for a 100% of the net rentable area of the complex. On March 29, 2012, a subsidiary of the Company acquired the Poland Logistics Portfolio, a portfolio of four logistics facilities in Poland: ProLogis Park Warsaw I, located in Warsaw, Poland; ProLogis Park Warsaw III, located in Warsaw, Poland; ProLogis Park Bedzin I, located in Upper Silesia, Poland; and ProLogis Park Wroclaw II, located in Wroclaw, Poland.The Poland Logistics Portfolio consists of 1,763,074 square feet of net rentable area and was constructed between 1995 and 2009.The Poland Logistics Portfolio is 92% leased to 21 tenants. On April 16, 2012, a subsidiary of the Company acquired 144 Montague, an office building located in Brisbane, Australia that was constructed in 2009 and consists of 158,682 square feet and is 100% leased to one tenant. The unaudited pro forma consolidated statement of operations assumes that all acquisitions prior to December 31, 2011 described above occurred on January1, 2011.However, as described previously, there are no pro forma adjustments for the Poland Logistics Portfolio or 144 Montague included in the unaudited pro forma consolidated financial statements since the financial statements are not currently required to be filed for these recent acquisitions. 4
